Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Humkey on May 4, 2022.
The application has been amended as follows: 
	In claim 1, line 13, “such that gas” was replaced with “and configured such that gas”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the instant claims are allowable over the prior art of record, as the prior art is silent to: a battery cell having an electrode assembly, configured to have a structure in which a separator is interposed between a positive electrode and a negative electrode, mounted in a battery case, the battery cell comprising: a battery case comprising a first case and a second case, at least one of the first and second cases being provided with a receiving part for receiving the electrode assembly, thermally bonded edges for sealing the receiving part being provided outside the receiving part; a positive electrode lead and a negative electrode lead protruding outward from the battery case; and an electrode assembly received in the battery case, the electrode assembly having electrode tabs protruding from one end thereof, the electrode tabs being coupled to the positive electrode lead and the negative electrode lead, wherein seal reinforcement tapes are attached to externally-facing surfaces of some of the thermally bonded edges so as to surround outer ends of the some thermally bonded edges and configured such that gas generated in the receiving part during charge and discharge of the battery cell is discharged out of the receiving part through a venting guide part located at the remainder of the thermally bonded edges to which the seal reinforcement tapes are not attached.
The prior art, such as Bhardwaj et al. U.S. Pub. 2011/0123844 teaches a battery cell having an electrode assembly (battery containing jelly roll electrode assembly 101; Fig. 1), configured to have a structure in which a separator is interposed between a positive electrode and a negative electrode (jelly roll comprises wound anode, cathode and separator in-between [0007]), mounted in a battery case (jelly roll is sealed inside battery case; Fig. 1), the battery cell comprising: a battery case comprising a first case and a second case (the battery includes two sides with a top surface/case and bottom surface/case sealed to contain the jelly roll and form a flexible pouch; Fig. 1 & [0023]), at least one of the first and second cases being provided with a receiving part for receiving the electrode assembly (jelly roll is enclosed in the pouch which is formed by folding a flexible sheet along the fold line 108 thus both the top and bottom case receive assembly 101;Fig. 1 & [0023]), thermally bonded edges for sealing the receiving part being provided outside the receiving part (heat is applied to seal long side sides 102 and terrace seal 104 forming a thermally bonded seal [0023] & Fig. 1); and an electrode assembly received in the battery case (jelly roll 101 in the casing; Fig. 1), the electrode assembly having electrode tabs protruding from one end thereof (positive and negative electrode tabs extend from the electrodes through the casing; Fig. 1) .  However, the reference does not teach or suggest seal reinforcement tapes attached to externally-facing surfaces of some of the thermally bonded edges so as to surround outer ends of the some thermally bonded edges and configured such that gas generated in the receiving part during charge and discharge of the battery cell is discharged out of the receiving part through a venting guide part located at the remainder of the thermally bonded edges to which the seal reinforcement tapes are not attached. Therefore, the instant claims are patentably distinct from the prior art of record.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monique M Wills whose telephone number is 571-272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722